Dismissed and Opinion Filed September 26, 2018.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01018-CV

   IN RE ROCKHILL INSURANCE COMPANY, INTERNATIONAL INSURANCE
  COMPANY OF HANNOVER SE, ANTARES AUL 124, AND LIBERTY SYNDICATE
             LIB 4472 VIA PIONEER UNDERWRITING, Relators

                  Original Proceeding from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-08647

                             MEMORANDUM OPINION
                           Before Justices Lang, Myers, and Whitehill
                                    Opinion by Justice Lang
       Before the Court is relators’ motion to withdraw petition for writ of mandamus due to the

settlement of the underlying proceeding. Without passing on the merits of the case, we grant

relators’ motion to withdraw the petition for writ of mandamus and dismiss this proceeding. TEX.

R. APP. P. 42.1(a)(1). Having dismissed the petition at the relators’ request, no motion for

rehearing will be entertained.




                                                /Douglas S. Lang/
                                                DOUGLAS S. LANG
                                                JUSTICE


181018F.P05